THE   COURT   OF   CRIMINAL   APPEALS   OF   TEXAS

                 P.O.BOX 12308,       CAPITOL STATION

                 AUSTIN*   TEXAS     78711




Sedric Houston                                                        RT GF WMNAL APPEALS
TDCJ-CID #1881073                                                       nni. n
Connally Unit                                                           v£T 05 **"J
                                                                               2015
899F.M. 632                                                           /»u«m
Kenedy, Texas 78119                                                       ^^W,W©rK
October 1,    2015



Re:   Sedric Houston V.    The State,    Case Number.CR-12-0941



Dear Clerk,

 Can you please provide me with the dates for when my Appeal was
affirmed, and my PDR being denied. I thank you for your time, effort
and prompt attention regarding this matter.



Respectfully Submitted,



SEDRIC HOUSTON




CC/Filed